        Case 1:20-cv-08150-ER Document 14 Filed 01/22/21 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



January 21, 2021                                                                              x

Via ECF

The Honorable Edgardo Ramos
United States District Judge
United States District Court                                                    1/22/2021
 For the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:      Angeles v. Peter Millar LLC, Case No. 1:20-cv-08150-ER
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Ramos:

We represent defendant Peter Millar LLC (“Defendant”) in the above-referenced action. Pursuant
to Rules I(A) and I(E) of Your Honor’s Individual Practices, we write, with the consent of counsel
for plaintiff Jenisa Angeles (“Plaintiff”), respectfully to request that the Court grant Defendant a
brief and final extension of time – from January 22, 2021 to February 5, 2021 – to respond to the
Complaint in this action. This is Defendant’s fourth request for an extension of time to file a
response to the Complaint. The Court granted each of Defendant’s prior requests.

In support of this request, counsel for Defendant states that the parties are continuing to engage
in discussions about a possible early resolution of this matter. If granted, this extension will permit
the parties a final opportunity to resolve the matter without further judicial involvement, or, if
those efforts are unsuccessful, for Defendant to prepare and submit a response to the Complaint.
As noted above, Plaintiff’s counsel consents to this request. If granted, this extension will not
affect any other dates scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
